Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3-4, 6-11, 13-18 and 20-24 were previously pending. Claims 1, 3, 4, 6-10, 15-18 and 20 were previously allowable. Claims 11, 13-14 and 23 are cancelled. Claims 21 and 24 are amended.
Applicant’s amendments to the claims have overcome each and every objection and each and every 112 rejection previously set forth in the Final Office Action mailed on 11/29/2021.
A complete action on the merits of claims 1, 3-4, 6-10, 15-18, 20-22 and 24 follows below. 

Reasons for Allowance
Claims 1, 3-4, 6-10, 15-18, 20-22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed for disclosing combination of rotation unit, two movable arms which do not circumscribe the semiconductor and the gasket as claimed. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.
Claims 3, 4, 6-10 and 21-22 are allowed due to dependency on rejected claim 1.
Claim 15 is allowed for disclosing combination of rotation unit, two movable arms which do not circumscribe the semiconductor and the gasket as claimed. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.
Claims 16-18, 20 and 24 are allowed due to dependency on rejected claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHDI H NEJAD/Primary Examiner, Art Unit 3723